Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 08/10/2021 has been entered. Claims 1-8 remain pending in the application. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 20140306207) (Nishimura).

In reference to claims 1-7, Nishimura teaches a device comprising an anode a cathode and at least an emitting layer between the anode and the cathode wherein the emitting layer includes a first hole material, a second host material and a phosphorescent dopant for wherein the first host material is a material of formula (4) as shown below left and the second host material is a compound represented by formula (2)[0009] [00021], specifically wherein the second host material is the compound shown below on the right ([0115] page 219)

    PNG
    media_image1.png
    348
    482
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    231
    248
    media_image2.png
    Greyscale

1 are each N, L1 is a phenylene, R1 is phenyl, n is 2, and one R11 is a dibenzofuran group and each other is hydrogen [0022]; [0011]; [0069].  

Nishimura discloses the compound of formula 4 that encompasses the presently claimed second host compound of formula 2, including wherein the first host compound of formula (4) X1 are each N, L1 is a phenylene, R1 is phenyl, n is 2, and one R11 is a dibenzofuran group and each other is hydrogen. Each of the disclosed substituents from the substituent groups of Nishimura are considered functionally equivalent and their selection would lead to obvious variants of first host compound of formula 4.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula (4) to provide the compound described above, which is both disclosed by Nishimura and encompassed within the scope of the present claims and thereby arrive at the claimed invention.


Nishimura teaches that the device also has a hole transport layer [0135] and teaches that the material for the second host material of formula (2) is used as a preferred hole transport layer material [0137].



For Claim 1: Reads on a device with the requisite layers wherein the second host material of formula (2) reads on the claimed first host material of formula (1) wherein A1 and A2 are each unsubstituted naphthyl and L is a single bond and the first material of formula (1) reads on the claimed second host material of formula (2) wherein La is a phenyl group, Ma is a substituted pyrimidine wherein the substituents are each an unsubstituted phenyl group, and one group among Xa to Xh is a dibenzofuran.
For Claim 2: Reads on wherein A1 and A3 are each unsubstituted naphthyl. 
For Claim 3: Reads on wherein L1 is a single bond. 
For Claim 4: Reads on wherein Ma is a substituted triazinyl. 
For Claim 5: Reads on wherein La is a group of formula (7). 
For Claim 6: Reads on wherein the X groups are hydrogen.  
For Claim 7: Reads on H1-423. 


In reference to claim 8, Nishimura teaches the device as described above for claim 1. Nishimura does not expressly require the specific positional isomers for the substitution of the substituent R11 that is selected as dibenzofuranyl but exemplifies several bonding positions for heteroaryl groups that include those bonded at this position (see page 19 e.g.) and dibenzofuran groups as substituents wherein the bonding from dibenzofuran is at the claimed position (see page 68 e.g.).

The selection of one ore more positional isomers for a substituent would be expected to give rise to a material with predictably similar properties. It is noted that compounds which are position In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound presently claimed, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

For Claim 8: Reads on H2-32.




Response to Arguments
Applicant's arguments filed 08/10/2021 have been fully considered but they are not persuasive.

In reference to the outstanding rejections under 35 USC 103, Applicant argues that the amendments to the claims overcome the prior art of record because they now require that at least one position Xa to Xh is a dibenzofuranyl group. This argument has been fully considered but not found to be convincing for at least the following reasons. 

. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean M DeGuire/Examiner, Art Unit 1786      

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786